Exhibit 10.02

 

[DATE]

 

[NAME AND ADDRESS]

 

Dear [NAME]:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”) and the 2005 Executive Performance Incentive Program (the
“Program”), on February 23, 2005, the Compensation Committee of the Board of
Directors of Equitable Resources, Inc. (the “Committee”) granted you
                     Target Share Units (the “Award”), the value of which is
determined by reference to the Company’s common stock.  The terms and conditions
of the Award, including, without limitation, vesting and distribution, shall be
governed by the provisions of the Program document attached hereto as Exhibit A,
provided that the Committee retains the discretion to distribute the Award in
cash, Company stock or any combination thereof.

 

 

 

 

 

 

Johanna G. O’Loughlin
For the Compensation Committee

 

 

 

The undersigned hereby acknowledges receipt of this award granted on the date
shown above, the terms of which are subject to the terms and conditions of the
Program as referenced above.  The undersigned further acknowledges receipt of a
copy of the Program document and agrees to be bound by all the provisions hereof
and thereof.

 

 

Signature:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------